Se TASS ROABNSR BOSumEM Te FSP AeA? ages ‘oP ht

PARKER AND CARMODY, LLP

© ATTORNEYS AT LAW
CQ 850 THIRD AVENUE
14T™ FLOOR

Z é; NEW YORK, N.Y. 10022
ea) DANIEL S. PARKER TELEPHONE: (212) 239-9777

= MICHAEL CARMODY FACSIMILE: (212) 239-9175
€) CHRISTINA S. CGOPER DParker @ParkerandCarmody.com
> June 9, 2020

By ECF

Hon. Nelson S. Roman

United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: United States v. Kassem Harris
19 Cr 746 (NSR)

Dear Judge Roman:

I write with the consent of the Government requesting that the Court adjourn the conference
scheduled for June 17th in the above-captioned matter for approximately 90 days.

It is my current intention to file a suppression motion, but I am unable to do so until I meet
with the defendant and further investigate this matter, which I have been unable to do so in the
past few months.

Accordingly, I respectfully request that the Court adjourn this conference and continue to
extend the time for the defendant to file motions. I consent to the exclusion of speedy trial time.

If the foregoing is acceptable to the Court, then I respectfully request that Your Honor “SO
ORDER?” this letter granting an extension.

Thank you for your consideration in this matter.
Respectfully,
/s/

Daniel S. Parker

. The Court grants Defts' requests. The suppression briefing schedule is extended as

Ce: all parties (by ECF) follows: moving papers shall be filed on Aug. 7, 2020; Gov't opposition papers
Tene SONY a shall be filed on Sept. 9, 2020; and reply papers shall be filed Sept. 25, 2020. The
8 0 “UMENT Status Conf. is adjourned from June 17, 2020 until Oct. 23, 2020 at 10:30 am.

act LECTR ONICALLY FILED Clerk of the Court requested to terminate the motion 5).
NS “ ceil . Dated: June 11, 2020 soo D. Pi -
' fo f= ET y

DATE Fl LE “LED: a tt [2e20_

 

pee

— = ‘Nilson 5.1 Roman, U.S.D.J.
